UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1648


VIRNA M. DANIELS,

                Plaintiff - Appellant,

          v.

ERIC C. BROWN, in his official capacity as Executive
Director of the Housing Authority of Prince George’s County;
HOUSING AUTHORITY OF PRINCE GEORGE’S COUNTY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-02938-AW)


Submitted:   November 25, 2013             Decided:   December 16, 2013


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virna M. Daniels, Appellant Pro Se.     James T. Massey, RENO &
CAVANAUGH PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In August 2010, Virna M. Daniels began receiving a

monthly housing subsidy from the Homeownership Option of the

Housing Choice Voucher Program, 42 U.S.C. § 1437f (West 2012)

(“Section    8”).        Fourteen     months     later,     Daniels       brought     suit

pursuant    to      42   U.S.C.      § 1983      (2006)     against       the    Housing

Authority     of     Prince     George’s        County    and     Eric      Brown,    its

executive          director         (collectively,          “HAPGC”),           alleging

deprivations of her due process rights and violations of her

rights    under     Section    8,    the    Department     of     Housing    and     Urban

Development       (“HUD”)      regulations,       and     HAPGC’s     Administrative

Plan. 1   Specifically, Daniels alleged that HAPGC deprived her of

her due process rights by failing to provide her an informal

hearing to challenge the calculation of her 2010 housing subsidy

(Counts I and II); and improperly reduced her subsidy by failing

to timely process her payment for August 2010 (Count III); using

an   inflated      estimate     of    her    income      (Count    IV);     failing     to

exclude    her     son   and   his    income     from     the   household       promptly

(Count V), and failing to credit her properly for her medical

expenses (Count VI).




      1
          HUD regulations require public                  housing authorities to
adopt     written administrative plans.                    24 C.F.R. § 982.54(a)
(2013).



                                            2
               Daniels filed a partial motion for summary judgment on

Counts I, IV, V, and VI.               In an order entered on November 20,

2012, the district court granted summary judgment in favor of

Daniels       as   to   Count     I.    The   court   dismissed     Count    II    as

duplicative of Count I and otherwise denied Daniels’ motion.

The court scheduled a bench trial to determine damages on Count

I and liability on the remaining claims.

               At the bench trial in March 2013, the district court

dismissed Count III as unsupported by the evidence.                  In an order

entered       on   April    17,   2013,   which    Daniels    now   appeals,      the

district court ordered judgment for Daniels in the amount of

$25, comprising $24 in economic damages on Count VI and $1 in

nominal damages on Count I.             The court ordered judgment in favor

of the HAPGC on Counts IV and V.              Having thoroughly reviewed the

record, we affirm the district court’s judgment.

               Daniels’ claims alleged violations of Section 8, HUD

regulations, and           HAPGC’s Administrative Plan. 2           “We review a

judgment resulting from a bench trial under a mixed standard of

review    —    factual      findings    may   be   reversed   only    if    clearly

     2
       The parties in this case do not dispute the district
court’s determination that Section 8 creates enforceable federal
rights under § 1983. Nor does either party dispute the district
court’s finding of Daniels’ right to enforce provisions of HUD
regulations and the Administrative Plan that define the housing
authority’s obligations and have a direct impact on the
calculation of her monthly assistance payments.



                                          3
erroneous,          while    conclusions          of    law    are       examined       de    novo.”

Plasterers’ Local Union No. 96 Pension Plan v. Pepper, 663 F.3d
210,     215    (4th        Cir.     2011).           Decisions          of    a    state     agency

implementing federal law should be afforded deference, in an

effort    to    “uphold        the     letter      of      federal       law       while    allowing

agencies the discretion to perform their function of reasonably

administering the federal program.”                        Clark v. Alexander, 85 F.3d
146, 150 (4th Cir. 1996).                    Such deference “applies only to the

extent the agency’s rules are not contrary to the statute or

regulation, and that question is one of law for the courts to

determine de novo.”                Ritter v. Cecil Cnty. Office of Hous. &

Cmty. Dev., 33 F.3d 323, 328 (4th Cir. 1994).                                         “Once it is

determined, however, that a rule is not inconsistent with the

statute or regulation, deference is accorded, and a court may

not substitute its own interpretation for the agency’s if the

agency’s interpretation is reasonable.”                            Id.

               On appeal, Daniels first argues that HAPGC failed to

conduct a timely inspection of her residence, in violation of

HUD regulations and the Administrative Plan.                                   As the district

court     held,       however,         neither        42   U.S.C.A.           § 1437f      nor   HUD

regulations          provide       a       time   limit       within          which    a     housing

authority must conduct the required inspection, though they do

require that the participant’s home pass the inspection prior to

issuance       of    a   Section       8    subsidy.          24    C.F.R.         § 982.628(a)(4)

                                                  4
(2013).       Daniel began receiving payments once the inspection

requirement         was   satisfied.        Accordingly,      we    conclude      that

Daniels’ challenge to the timeliness of the inspection lacks

merit, as does her claim for $77,000 in damages that she asserts

were caused by the delayed inspection.

              Daniels argues that HAPGC failed to timely exclude the

income of her son from the calculation of her subsidy after he

moved       out     of    the     residence. 3      Section      7-II.D.    of    the

Administrative Plan provides in relevant part:

        If an adult family member who was formerly a member of
        the household is reported to be permanently absent,
        the family must provide evidence to support that the
        person is no longer a member of the family (e.g.,
        documentation of another address at which the person
        resides such as a lease or utility bill).

Thus, as the district court determined, HAPGC acted reasonably

in requiring a specific type of proof of change in residence.

Moreover,         Daniels’      assertion   that   HAPGC   did     not   adjust   her

monthly subsidy for over a year is belied by the record.

              Daniels next asserts that in June 2013, she requested

a   hearing       with    HAPGC    to   discuss    her   housing    subsidy.      She

contends that the district court erred in failing to schedule a

        3
       Daniels contends that her son’s status as a full-time
student precluded the inclusion of his income in the subsidy
calculation.   As this issue was not raised before the district
court, however, we decline to consider it in the first instance.
See United States v. Edwards, 666 F.3d 877, 887 (4th Cir. 2011);
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                            5
hearing and requests that this Court sanction HAPGC.                    Because

Daniels’ request for a hearing occurred after the district court

issued its order and judgment on April 17, 2013, this claim was

not   properly     before   the   district    court,     and   we    decline   to

consider it on appeal.

              Accordingly, we affirm the judgment of the district

court. 4     We dispense with oral argument because the facts and

legal      contentions    are   adequately   presented    in   the    materials

before     this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




      4
       Daniels also asserts that her counsel was ineffective in
representing her. However, a litigant in a civil action has no
constitutional or statutory right to the effective assistance of
counsel. Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002).



                                       6